 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 501, International Brotherhood ofElectrical Workers, AFL-CIO and C.W. PondElectric Service, Inc. Case 39-CC-3120 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 24 September 1982 Administrative LawJudge Thomas T. Trunkes issued the attached deci-sion. The Respondent filed exceptions, a supportingbrief, and a reply brief, the General Counsel filed abrief in support of the judge's decision, and theCharging Party filed a brief in opposition to theRespondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified herein, and to adopt therecommended Order.The judge found that, by picketing a construc-tion site entrance which had been established prop-erly as a reserved gate for neutral employers, theRespondent revealed that an object of its picketingwas to enmesh neutral employers and employees inits labor dispute with the primary employer, in vio-lation of Section 8(b)(4)(i) and (ii)(B) of the Act.'We agree.In its exceptions the Respondent contends, rely-ing on Electrical Workers IBEW Local 453 (South-ern Sun Electric Corp.), 237 NLRB 829 (1978), thatthe primary reserved gate was established improp-erly because it was located at the end of a dead-end public road which was used rarely by the gen-eral public. The Respondent contends that it has aright to present the general public with its areastandards message and that it picketed the neutralreserved gate, located on a relatively well-traveledroad, solely to exercise this right rather than for anunlawful secondary objective. We find that the Re-spondent's reliance on Southern Sun Electric is mis-placed.In Southern Sun Electric the gate sign for neu-trals was placed approximately halfway betweenI In finding a violation herein, the judge rejected the Respondent's as-sertion that Conn. Gen. Stat. Ann. Sec. 31-120 subjected its pickets tocriminal prosecution for engaging in labor picketing at the reserved pri-mary gate because there was a residence inside that gate. We agree.Peaceful area standards picketing clearly is protected by Sec. 7 of theAct. Sears, Roebuck & Co. v. San Diego County District Council of Carpen-ters, 436 U.S. 180, 206 fn. 42 (1978). Thus, the extent that sec. 31-120prohibits such picketing, at the site of a labor dispute, it is pre-empted bythe National Labor Relations Act. San Diego Building Trades Council v.Garmon, 359 U.S. 236 (1959).269 NLRB No. 52two entrances to the construction site. The re-served gate sign for the primary was located near athird entrance on a private alley which, althoughowned by the general contractor, could not be dis-tinguished visually from the private parking lot ofthe adjacent store building. Furthermore, the re-served gate sign was barely visible from a publicright-of-way. In addition, the primary employerhad ignored the reserved gate on occasion. Basedon these facts, the Board held as follows (237NLRB at 830):We are satisfied that in the present case thegates were improperly established. Restrictionsof picketing to the entrances reserved for theprimary Employer would unjustly impair theeffectiveness of [the union's] lawful picketingto convey its message to Southern Sun person-nel, suppliers, visitors, and the general public.The diagram and detailed description of thesigns and separate entrances, set forth in theAdministrative Law Judge's Decision, makeabsolutely clear that neither the primary nor theneutral area was delineated in such a manner toprovide reasonable assurances to [the union] thatits message would be carried to all within the le-gitimate, direct appeal of its picket sign. [Empha-sis added.]Thus it is apparent that, contrary to the Respond-ent's contentions, Southern Sun Electric does nothold that a primary reserved gate on a public roadis established improperly simply because there islittle traffic by the general public at the primary re-served gate. In the instant case the primary re-served gate was clearly marked and maintained,and thus the Respondent Union was able to conveyits message directly to the primary employer andits employees, visitors, suppliers, and the generalpublic.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local UnionNo. 501, International Brotherhood of ElectricalWorkers, AFL-CIO, White Plains, New York, itsofficers, agents, and representatives, shall take theaction set forth in the Order, except that the at-tached notice is substituted for that of the adminis-trative law judge.I See also Electrical Workers IBEW Local 323 (Renel Construction), 264NLRB 623 (1982).274 ELECTRICAL WORKERS IBEW LOCAL 501 (C.W. POND ELECTRIC)APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, or induce individualsemployed by Frank Mercede & Sons, Inc., BerlinSteel Construction Co., and Buckingham RouthCo., or any other employer engaged in commerceor in an industry affecting commerce other thanC.W. Pond Electric Service, Inc., to engage in, astrike or refusal in the course of their employmentto use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materi-als, or commodities, or to perform any services; orthreaten, coerce, or restrain the aforesaid employ-ers or persons other than Pond, where an object ineither case is to force or require Mercedes, Berlin,Routh, or any other employer or person to ceasedoing business with Pond.LOCAL UNION No. 501, INTERNA-TIONAL BROTHERHOOD OF ELECTRI-CAL WORKERS, AFL-CIODECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge.This case was initiated by a charge filed on June 3,1982,1 by C.W. Pond Electric Service, Inc., herein Pondor Charging Party, against Local Union No. 501, Inter-national Brotherhood of Electrical Workers, AFL-CIO,herein Local 501 or Respondent. The complaint, issuedon June 22, alleges that Local 501 violated Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended, herein the Act, by inducing and encourag-ing individuals employed by Frank Mercede & Sons,Inc., herein Mercede, Berlin Steel Construction Co.,herein Berlin; Buckingham Routh Co., herein Routh, andby other persons engaged in commerce or in an industryaffecting commerce, to engage in strikes or refusals inthe course of their employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to performany services; and has threatened, coerced, and restrainedMercede, Berlin, Routh, and other persons engaged incommerce or in an industry affecting commerce, to ceasehandling, using, selling, transporting, or otherwise deal-ing in the products of, or to cease doing business with,Pond; and to force or require Berlin, Routh, and otherpersons to cease doing business with Mercede in order tocompel Mercede to cease doing business with Pond.Local 501 filed an answer denying the commission ofany unfair labor practices.l All dates, unless otherwise specified, refer to the year 1982.The hearing on this matter was held in Hartford, Con-necticut, on July 9. All parties were afforded full oppor-tunity to participate, adduce evidence, examine andcross-examine witnesses, argue orally, and file briefs. TheGeneral Counsel, Charging Party, and Respondentargued orally. Subsequently, all parties filed timely briefswhich substantiated their oral arguments in greaterdetail.On the entire record of the case, including my obser-vation of the demeanor of the witnesses, and after a care-ful consideration of the briefs and oral arguments, I makethe followingFINDINGS OF FACTI. JURISDICTIONPond, a Connecticut corporation, with an office andplace of business located in Stamford, Connecticut, andwith other places of business at various jobsites, includ-ing one at the instant jobsite located on the campus ofSt. Luke's School, New Canaan, Connecticut, herein thejobsite, has been engaged in business as an electrical con-tractor in the building and construction industry. Duringthe 12-month period ending June 16, Pond performedservices in excess of $50,000 for Mercede, a Connecticutcorporation with a place of business located in Stamford,Connecticut, which is engaged in business as a generalcontractor in the building and construction industry.During the calendar year ending December 31, 1981,Mercede purchased and received at locations within theState of Connecticut products, goods, and materialsvalued in excess of S50,000 directly from points outsidethe State of Connecticut. Berlin, a Connecticut corpora-tion with an office and place of business located in Ken-sington, Connecticut, is engaged in business as a structur-al steel erection and fabrication contractor in the build-ing and construction industry. During the calendar yearending December 31, 1981, Berlin purchased and re-ceived at locations within the State of Connecticut prod-ucts, goods, and materials valued in excess of $50,000 di-rectly from points located outside the State of Connecti-cut. During the same period, Berlin performed servicesvalued in excess of $50,000 in States other than the Stateof Connecticut. Routh, a Connecticut corporation withan office and place of business located in New Haven,Connecticut, is engaged in business as a mechanical con-tractor in the building and construction industry. Duringthe 12-month period ending June 16, Routh providedservices valued in excess of S50,000 for Mercede andYale University, both of which are located within theState of Connecticut, and which are directly engaged ininterstate commerce. Based on the above set of facts, alladmitted by the Respondent, I find that Pond, Mercede,Berlin, and Routh are employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and persons engaged in commerce or in an industryaffecting commerce within the meaning of Section 2(1),(6), and (7) and Section 8(b)(4) of the Act.2' The Respondent refused to concede that the employers were en-gaged in commerce within the meaning of the Act. Cf: Carpenters DistrictContinued275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that it is a labororganization within the meaning of Section 2(5) of theAct.11. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundExcept for one minor matter which necessitated oraltestimony, as described infra, the General Counsel,Charging Party, and Respondent, either through admis-sions or by stipulation, are in accord that the facts arenot in dispute. A summary of the admissions and stipula-tions is recorded herewith.Mercede has been engaged in the construction of anaddition to and renovation of a building located on thecampus of St. Luke's School, herein St. Luke's, on NorthWilton Road, New Canaan, Connecticut, herein calledthe jobsite. In connection with the construction, Mer-cede subcontracted various portions of the work to vari-ous subcontractors, including the electrical work toPond, structural steel erection work to Berlin, and me-chanical work to Routh.In the building and construction industry, the Re-spondent represents only electrical workers, and at alltimes material herein, it has been engaged in a labor dis-pute with Pond. At no time material herein has the Re-spondent been engaged in a labor dispute with Mercede,Berlin, or Routh.At all times material herein, St. Luke's has had twoentrances. The main entrance, herein entrance 1, is locat-ed on North Wilton Road; the other entrance, herein en-trance 2, is located at the end of Soundview Lane, apublic road which intersects Laurel Road approximatelyI mile from entrance 1.Since June 2, 1982, at approximately 4 p.m., entrance 2has been posted for the exclusive use of Pond, its em-ployees, and suppliers by a sign posted at entrance 2which reads:ENTRANCE #2THIS IS ENTRANCE IS RESERVEDFOR C.W. POND ELECTRIC SERVICEINC. IT'S [sic] EMPLOYEES & SUPPLIERSONLY-ALL OTHER PERSONS-MUST USE ENTRANCE #1ENTRANCE #1THIS ENTRANCE IS NOT TO BEUSED BY C.W. POND ELECTRIC SERVICEINC. IT'S [sic] EMPLOYEES & SUPPLIERSWHO MUST USE-ENTRANCE #2On or about June 2, 1982, Pond orally instructed itsemployees to use exclusively entrance 2.On or about June 3, 1982, Pond instructed by tele-phone all suppliers supplying its work at St. Luke's tomake all deliveries to Pond's office on West Main Street,Stamford, Connecticut, and not to deliver to the St.Luke's jobsite.B. Alleged Inducements and ThreatsThe Respondent began picketing at St. Luke's on June3. One of the Respondent's business agents, Edward J.P.Sheehan,s accompanied by two or three pickets, arrivedat the North Wilton Road entrance (entrance 1), andseeing the sign posted there drove off in search of en-trance 2. Unable to find it, business agent Sheehan con-tacted the Respondent's counsel. On the counsel'sadvice, Sheehan asked Mercede's job superintendentwhere entrance 2 was located. After consulting with thejob superintendent, Sheehan was able to find entrance 2,and the picketing was then removed during the morningof June 3 from entrance 1 and remained exclusively atentrance 2 for the remainder of June 3 and on June 4, 7,and 8.After the Respondent's counsel visited entrances I and2, on June 8, he advised the Respondent that it was per-missible to picket at entrance 1.On June 9, the Respondent picketed only at entrance1. On subsequent workdays, Respondent picketed at en-trance I and intermittently at entrance 2. The picketsigns displayed by the pickets read as follows:NOTICE TO THE PUBLICTHE ELECTRICIANSWORKINGFOR C.W. POND CO.Do Not Receive WagesAnd Working ConditionsSince June 2, 1982, at approximately 4 p.m., Pond, itsemployees, and suppliers have been notified not to useentrance I by a sign posted at entrance I which reads:Council of Milwaukee County & Vicinity (Westra Construction), 224 NLRB1071 (1976).s Admitted by the Respondent to being an agent of the Respondentwithin the meaning of Sec. 2(13) of the Act.276 ELECTRICAL WORKERS IBEW LOCAL 501 (C.W. POND ELECTRIC)As Good as ThoseEstablished in Contracts ofLocal Union No. 501International Brotherhoodof Electrical WorkersThis Sign Is Not Directed ToAny other Employer orEmployee on This JobAFL-CIOOn June 9, from 8 to about 9:30 a.m., and on June 14,from 8 to about 9:30 a.m., individuals employed byBerlin engaged in work stoppages and refusals to per-form work for Berlin. The said work stoppages and re-fusals to perform services were the result of the presenceof the picketing. After Berlin's employees had initiatedcommunications with their own labor organization, alabor organization other than the Respondent, those em-ployees agreed to cease their work stoppage and to per-form work for Berlin provided no Pond employees werepresent on the jobsite.From June 9 through June 11, and from June 14through June 16, individuals employed by Routh en-gaged in work stoppages and refusals to perform servicesfor Routh. They said work stoppages and refusals to per-form services were the result of the presence of the pick-eting.With respect to the above conduct of employees ofBerlin and Routh there is no contention that the picketsinterfered with, spoke to, or, except by their presence,otherwise induced such conduct.C. Miscellaneous Admissions and StipulationsFurther admissions and stipulations which may havesome bearing on the instant case are as follows:The picketing which the Respondent has engaged in atSt. Luke's is solely in connection with the Respondent'slabor dispute with Pond, and is not connected with anyother labor dispute which the Respondent is engaged inwith any other contractor or subcontractor doing busi-ness at St. Luke's.St. Luke's has its only entrances at entrances 1 and 2where the signs have been posted.The traffic passing by entran I on North WiltonRoad varies from about 30 per hbur to a high of about50 per hour. It consists of some heavy trucks, some lighttrucks, and mostly automobiles. At no time materialherein has Respondent picketed Pond's office at 335West Main Street, Stamford, Connecticut.Entrance 2 is located at the apex of a cul-de-sac at theend of Soundview Lane.The traffic, which came into the cul-de-sac during 3-1/2 days of picketing, with a picketing day running from7 a.m. to 3:30 p.m., consisted of a U.S. Postal Servicetruck one time per day and a municipal cleaning vehicleon one occasion, other than those employees reporting towork.From the cul-de-sac looking up Soundview Lane thereare visibly only four driveways going into four en-trances.The paved surface at entrance 2 enters the campus andthen turns sharply to the right. The paved surface thencontinues downhill, through a vertical drop of approxi-mately 70 feet for a distance of approximately 75 yards,passing directly adjacent to the headmaster's house. Atthe bottom of the hill the paved surface broadens into asmall parking area adjacent to the garage of the head-master's house. An unpaved surface then continues fromthat point to the jobsite.There is no identifying mark or insignia at entrance 2to identify it as an entrance to St. Luke's. The only iden-tifying insignia at that location are the reserved gatesigns described in paragraph 14 of the complaint and theheadmaster's mailbox, a residential style mailbox, un-marked except for the notation "U.S. Mail" and thenumber "203."Entrance 2, prior to being posted, was used for ap-proximately the first 2 weeks of work on the job to getheavy excavating equipment in and out of the jobsite.Thereafter, until June 3, only entrance I was used for in-gress and egress by those working at the site.St. Luke's and both entrances are located in rural resi-dential areas. The residences in the vicinity of each en-trance are located on multiple acre lots.The only residence on St. Luke's is that of the head-master and his family. There is no residence for anyother person including faculty and groundskeeper.C.W. Pond's main offices are located within the city ofStamford, adjacent to the urban renewal area on a heavi-ly traveled street.D. Oral TestimonyFollowing the receipt of the various stipulations, theGeneral Counsel presented one witness, John O'Keefe, aforeman of Pond. Through O'Keefe, the General Coun-sel introduced Exhibits 2 and 3, identified as two photo-graphs taken at entrance 2, which show the existing St.Luke's school building. O'Keefe testified that the con-struction work had taken place directly behind the build-ing, but the actual addition to the building could not beseen in the exhibits.James Tomaselli, a member of the Respondent,4testi-fied that he had picketed at entrance 2 for approximately1-1/2 days. During that time he did not see any con-struction work being performed at the jobsite. He assert-ed that whatever work that may have been performedbeyond the trees could not be observed by anyone fromentrance 2. Also, from entrance 1, he could not see anypart of the St. Luke's building. He did not see any con-struction workers or equipment moving around thebuildings.E. Discussion and AnalysisThe essential facts, as set forth above, including theoral testimony of O'Keefe and Tomaselli, are undisputed.4 Tomaselli never worked for Pond, nor had he ever been on theactual construction site at St. Luke's.277 DECISIONS OF NATIONAL LABOR RELATfONS BOARDThe principal issue of this case is whether or not the Re-spondent, by picketing at entrance I, violated Section8(b)(4)(i) and (ii)(B) of the Act at a time that a reservegate for the primary employer, Ponds, was established atentrance 2.Both the General Counsel and Charging Party con-tend that the instant case clearly falls within the interpre-tation of the Moore Dry Dock 6 standards as was decidedby the Board and court in Markwell & Hartz.6The Respondent contends that no violations occurredbecause:I. The reserve gate was established at a cul-de-sac atthe end of a street rarely traveled by the general publicfor whom the pickets desired to convey Respondent'smessage.2. Picketing at the reserve gate, located on a roadleading to a residence, would be violative of the criminalcode of the State of Connecticut, and thus the Respond-ent was not obligated to accept the reserve gate.As this case is concerned with the picketing of a desig-nated neutral gate following the establishment of sepa-rate gates for neutral persons not involved in the instantdispute in the construction industry, special guidelines setup by the Supreme Court in Electrical Workers IBEWLocal 761 v. 'NLRB, 366 U.S. 667 (1961), do not apply.With respect to the Respondent's first contention, inMoore Dry Dock, the Board set out the following criteriato serve as a guide as to whether the picketing of a pri-mary employer at a common situs violates Section8(b)(4) of the Act.1. At the time of the picketing the primary employer isengaged in its normal business at the situs.2. The picketing discloses clearly that the dispute iswith the primary employer.3. The picketing is limited to places reasonably closeto the location of the situs.4. The picketing is strictly limited to times when thesitus of dispute is located on the secondary employer'spremises.Although the criteria established by the Board inMoore Dry Dock appears to be clear, following its pro-nouncement, a myriad of cases have been presented tothe Board and courts because of various interpretationsof these standards. As the Board stated in ElectricalWorkers IBEW Local 640:7The Board has long held that in applying theMoore Dry Dock standards they are not to be ap-plied on an indiscriminate "per se" basis or with"mechanical precision" but are to be applied with"common sense." While the Board has held thatpicketing at locations other than at a properlymarked gate may indicate noncompliance withMoore Dry Dock standards, the mere posting ofsigns does not limit the situs of the dispute ....The purpose of the separate gate is to permit lawfulpicketing that will be conducted so "as to miminize' Sailors Union (Moore Dry Dock Ca), 92 NLRB 547 (1950).6 New Orleans Building Trades Council, 155 NLRB 319 (1965), enfd.sub nom. Markwell d Hartz v. NLRB, 387 F.2d 79 (5th Cir. 1967).7 Electrical Workers IBEW Local 640 (Timber Buildings), 176 NLRB150, 151 (1969).its impact on neutral employees insofar as this canbe done without substantial impairment of the effec-tiveness of the picketing in reaching the primaryemployees."The General Counsel and Charging Party argue thathad the Respondent sincerely desired that the public bemade aware of its dispute with Pond, it could have pick-eted at Pond's business office located in downtownStamford, in a densely populated area rather than picketat a jobsite located in a rural part of Fairfield County. Itsdecision to picket at St. Luke's clearly evinces a desire toenmesh neutral employees in its labor dispute.The Respondent, relying on the Board's decisions inElectrical Workers IBEW Local 640, supra, and ElectricalWorkers IBEW Local 453 (Southern Sun Electric Corp.),237 NLRB 829 (1978), contends that entrance 2 was im-properly established and it had a right to effectivelypicket at entrance 1.I find no merit in the Respondent's position. The evi-dence established that there are only two entrances to St.Luke's, herein entrances I and 2. The general contractorhad every right, under Board law, to establish reservegates for the employees of Pond at one of the two en-trances, and a reserve gate for all other employees of,and deliveries to, all other contractors and subcontrac-tors at another gate. The fact that one gate happens to belocated on a street where a reasonable amount of trafficgoes by, while the other gate is located at a juncturewhere there is extremely light traffic, forms no basis forthe conclusion that the reserve gate was improperly es-tablished.8As for the Respondent's second contention, respectingthe potential criminal liability under the Conn. G. Stat.Ann. Sec. 31-120, I find no merit to this contention.Section 31-120 of the statute states:No person shall engage in picketing before orabout the home or residence of any individualunless such home or residence is adjacent to or inthe same building or on the same premises in whichsuch person was employed and which employmentis involved in a labor dispute. Any person who vio-lates the provisions of this section shall be fined notmore than two hundred dollars or imprisoned notmore than six months or both.I find that the statute is inapplicable to the instant casefor the following reasons:1. The picket signs clearly state what is being picketed,and although the headmaster's house is on the St. Luke'sproperty, it is not the subject of the picketing.2. The headmaster's house is located in the same areaas that of the area where the labor dispute is takingplace.3. The purpose of the statute is to protect employerswhose business is involved in a labor dispute from beingharassed at their residences by pickets. State v. Anony-s Cf Electrical Workers IBEW Local 903 (Hinton Commercial Contrac-tors), 230 NLRB 1017, 1019 (1977). I1 find that cases relied on by the Re-spondent are inapposite.278 ELECTRICAL WORKERS IBEW LOCAL 501 (C.W. POND ELECTRIC)mous, 6 Conn. Cir. 372, 274 A2d 897, 901 fn.3. (Appel-late Division, 1971).4. No evidence was adduced that either the headmas-ter or any other official of St. Luke's protested the pick-eting of the Respondent at entrance 2.5. No evidence was adduced that any official of theState, or any of its subdivisions, warned the Respondentof possible criminal prosecution should picketing at en-trance 2 not cease. A fortiori, none of the pickets werearrested or convicted of any unlawful activity.6. Despite the alleged fears of the Respondent of arrestand imprisonment of its members, the evidence estab-lishes that the pickets continued to picket at entrance 2,as well as at entrance 1, subsequent to June 9.7. It is well settled that neither States nor any of theirsubdivision can make or enforce laws, contrary to Feder-al laws, which abridge the right of a labor organizationto picket lawfully.Accordingly, having concluded that the evidence of-fered by the Respondent to justify its picketing at en-trance 1, the gate reserved for neutrals, does not havesufficient probative value to convince me that its picket-ing was within the standards as established by Moore DryDock and Markwell & Hartz, I find that the Respondenthas violated Section 8(bX4)(i) and (iiXB) of the Act.CONCLUSIONS OF LAW1. Pond, Mercede, Berlin, and Routh are employersengaged in commerce within the meaning of Section 2(6)and (7) and Section 8(bX4) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. The picketing by the Respondent at entrance 1, lo-cated at North Wilton Road, New Canaan, Connecticut,commencing on June 9, 1982, was performed for the pur-pose of inducing and encouraging individuals employedby Mercede, Berlin, and Routh, and other persons en-gaged in commerce or in industries affecting commerce,to engage in strikes or refusals in the course of their em-ployment to use, manufacture, process, transport, orothewise handle or work on any goods, articles, materi-als, or commodities, or to perform any services; and hasthreatened, coerced, and restrained Mercede, Berlin,Routh, and other persons engaged in commerce or in in-dustry affecting commerce where an object in either caseis to force or require the aforesaid employers to ceasedoing business with Pond; and to force or require Berlin,Routh, and other persons to cease doing business withPond, and by each of said acts, Respondent has been en-gaging in unfair labor practices within the meaning ofSection 8(b)(4)(i) and (ii)(B) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent, Local Union No.501, International Brotherhood of Electrical Workers,AFL-CIO, has violated Section 8(bX4)(i) and (ii)(B) ofthe Act, I shall recommend that an order be entered thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Accordingly, on the foregoing findings and conclu-sions and on the entire record, I recommend issuing ofthe followingsORDERThe Respondent, Local Union No. 501, InternationalBrotherhood of Electrical Workers, AFL-CIO, and itsofficers, agents, and representatives, shall1. Cease and desist from engaging in, or inducing orencouraging individuals employed by Frank Mercede &Sons, Inc., Berlin Steel Construction Co., Inc., Bucking-ham Routh Co., or any other employer engaged in com-merce or in an industry affecting commerce other thanC.W. Pond Electric Service, Inc., to engage in, a strikeor refusal in the course of their employment to use, man-ufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities, or toperform any services; and, further, shall cease and desistfrom threatening, coercing, or restraining the aforesaidemployers or persons other than Pond where an objectin either case is to force or require Mercede, Berlin,Routh, or any other employer or person to cease doingbusiness with Pond.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at its office, meeting halls, and at all placeswhere Respondent customarily posts notices to members,a copy of the attached notice marked "Appendix."10Copies of said notice, on forms provided by the officerin charge for Subregion 39, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(b) Deliver to the officer in charge for Subregion 39signed copies of said notice in sufficient number to beposted by Frank Mercede & Sons, Inc., Berlin Steel Con-struction Co., Buckingham Routh Co., and C.W. PondElectric Service, Inc., the employers willing, in all placeswhere notices to employees are customarily posted.(c) Notify the officer in charge in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.g If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.'0 If this this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."279